                                                                         Case 2:19-bk-24804-VZ             Doc 340 Filed 02/18/20 Entered 02/18/20 11:45:59                         Desc
                                                                                                             Main Document Page 1 of 2


                                                                         1   Richard M. Pachulski (CA Bar No. 90073)
                                                                             Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                         2   Malhar S. Pagay (CA Bar No. 189289)
                                                                             PACHULSKI STANG ZIEHL & JONES LLP                                          FILED & ENTERED
                                                                         3   10100 Santa Monica Blvd., 13th Floor
                                                                             Los Angeles, California 90067
                                                                         4   Telephone: 310/277-6910                                                           FEB 18 2020
                                                                             Facsimile: 310/201-0760
                                                                         5   E-mail: rpachulski@pszjlaw.com
                                                                                     jdulberg@pszjlaw.com                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                          Central District of California
                                                                         6           mpagay@pszjlaw.com                                                   BY penning DEPUTY CLERK


                                                                         7   [Proposed] Attorneys for Debtor and Debtor in Possession
                                                                                                                                                 CHANGES MADE BY COURT
                                                                         8

                                                                         9                                  UNITED STATES BANKRUPTCY COURT

                                                                        10                CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12   In re:                                                   Case No.: 2:19-bk-24804-VZ
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13   YUETING JIA,1
                                              ATTOR NE YS A T L AW




                                                                                                                                      Chapter 11
                                                                        14                                Debtor.
                                                                                                                                      ORDER APPROVING SECOND
                                                                        15                                                            STIPULATION TO EXTEND DEADLINE
                                                                                                                                      PURSUANT TO FED. R. BANKR. P. 4007(C)
                                                                        16                                                            AS TO LIUHUAN SHAN

                                                                        17
                                                                                                                                      [No Hearing Required]
                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22
                                                                                      The Court, having read and considered the Second Stipulation to Extend Deadline Pursuant
                                                                        23
                                                                             to Fed. R. Bankr. P. 4007(c) as to Liuhuan Shan (the “Stipulation”) [Docket No. 332]2, in which the
                                                                        24
                                                                             parties indicated they need more time to continue discussions.
                                                                        25

                                                                        26
                                                                        27
                                                                             1
                                                                               The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                        28   Marguerite Drive, Rancho Palos Verdes, CA 90275.
                                                                             2
                                                                               Capitalized terms not defined herein shall have the same meaning ascribed to them in the Stipulation.

                                                                             DOCS_LA:327608.1 46353/002
                                                                         Case 2:19-bk-24804-VZ            Doc 340 Filed 02/18/20 Entered 02/18/20 11:45:59             Desc
                                                                                                            Main Document Page 2 of 2


                                                                         1           Based on the foregoing, IT IS ORDERED:

                                                                         2           1.       The Stipulation is approved.

                                                                         3           2.       The Rule 4007(c) Deadline, only as to Liuhuan Shan, is further extended from

                                                                         4   February 18, 2020, to March 19, 2020.

                                                                         5           3.       Any subsequent requests for further extensions must contain a specifically outlined

                                                                         6   cause and an explanation why the 2nd extension was insufficient.

                                                                         7                                                        ###

                                                                         8

                                                                         9

                                                                        10

                                                                        11
P ACHULSKI S TAN G Z IE HL & J O NES LLP




                                                                        12
                                           LOS ANGELES, C ALIFO R NIA




                                                                        13
                                              ATTOR NE YS A T L AW




                                                                        14

                                                                        15

                                                                        16

                                                                        17

                                                                        18

                                                                        19

                                                                        20
                                                                        21

                                                                        22

                                                                        23

                                                                        24
                                                                               Date: February 18, 2020
                                                                        25

                                                                        26
                                                                        27

                                                                        28


                                                                             DOCS_LA:327608.1 46353/002
